         Case 7:16-cv-08731-PMH Document 194 Filed 02/24/21 Page 1 of 2




                                           Application granted.

                                           Plaintiff is granted leave to file under seal the two exhibits
                                           identified herein (Docs. 188-1, 188-2).

                                           The Clerk of the Court is respectfully directed to seal Doc.
                                           189, permitting access only by the parties and the Court, but
                                           to retain the summary docket text for the record.

                                           The Clerk of the Court is respectfully directed to terminate
By CM/ECF                                  the motion sequence pending February
                                                                          at Doc.8,  2021
                                                                                   187.

The Honorable Philip M. Halpern        SO ORDERED.
United States District Judge
Daniel Patrick Moynihan United States Courthouse
                                       _______________________
500 Pearl Street                       Philip M. Halpern
New York, NY 10007                     United States District Judge

                                           Dated: White Plains, New York
                                           February 24,
       Re: Fabricio v. Lee, Case No. 7:16-cv-08731      2021
                                                    (S.D.N.Y.)

Dear Judge Halpern:

        We represent Plaintiff Ederick Fabricio (“Plaintiff”) in the above-captioned case. We
write pursuant to Paragraph 5 of Your Honor’s Individual Rules of Practice to request leave to
file two exhibits under seal in connection with Plaintiff’s opposition to Defendants’ motion in
limine. Both exhibits pertain to Plaintiff’s medical history and describe his then-present
physical condition and mental state. Plaintiff has met and conferred with Defendants about his
sealing request, and Defendants take no position with respect to Plaintiff’s application.

        Under Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006), judicial
records may be filed under seal when “specific, on the record findings are made demonstrating
that closure is essential to preserve higher values and is narrowly tailored to serve that interest.”
Id. at 120. Pursuant to this standard, courts in this Circuit “generally treat[] medical records as
confidential,” Hand v. N.Y. City Transit Auth., 2012 WL 3704826, at *5 (S.D.N.Y. Aug. 26,
2012), and “routinely” permit the filing of “medical records under seal,” Wheeler-Whichard v.
Doe, 2010 WL 3395288, at *7 (N.D.N.Y. Aug. 25, 2010). Confidential treatment is especially
appropriate in situations in which a medical record describes a party’s psychiatric condition or
mental health. See O’Connor v. Pierson, 426 F.3d 187, 201 (2d Cir. 2005) (“Medical information
in general, and information about a person’s psychiatric health . . . in particular, is information
of the most intimate kind.”).

         Here, confidential treatment of Plaintiff’s medical records is merited under Lugosch and
its progeny. Exhibit 1 is a psychiatric screening report that summarizes Plaintiff’s mental health
history and contemporaneous symptoms. Exhibit 2 is a collection of “sick call” requests and x-
ray results that describe Plaintiff’s physical condition after his February 10, 2015 assault. Public
filing of these materials would disclose Plaintiff’s personal medical information, in which he
holds an important privacy interest. See United States v. Sattar, 471 F. Supp. 2d 380, 387
(S.D.N.Y. 2006) (“[T]here is a recognized privacy interest in medical records.”). Sealing
Plaintiff’s psychiatric record is especially important, given the sensitivity of the information at
issue and the risk of public embarrassment or stigma caused by disclosure. In similar
circumstances, courts have readily granted a party’s sealing request. See, e.g., Berlin v. Jetblue
        Case 7:16-cv-08731-PMH Document 194 Filed 02/24/21 Page 2 of 2




The Honorable Philip M. Halpern
February 8, 2021
Page 2


Airways, 2020 WL 3868707, at *1 (E.D.N.Y. July 9, 2020) (granting motion to seal exhibits
comprised of “medical records and other confidential information about Plaintiff’s health”);
Shakir v. Stankye, 2017 WL 11514785, at *5 (D. Conn. Mar. 21, 2017) (granting motion to seal
exhibits “contain[ing] confidential and protected information from medical files”).

       We thank the Court for its attention to this matter.

                                                                Respectfully submitted,

                                                                S/ William E. O’Neil

                                                                William E. O'Neil



cc:    All counsel of record (by CM/ECF)
